Order entered November 15, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-01382-CV

                             CITY OF TERRELL, TEXAS, Appellant

                                                  V.

                     FREDERICK GEORGE EDMONDS, ET AL., Appellees

                         On Appeal from the County Court at Law No. 2
                                    Kaufman County, Texas
                              Trial Court Cause No. 103352-CC2

                                              ORDER
          This is an appeal from the trial court’s order denying appellant’s plea to the jurisdiction.

In a related appeal docketed as appellate cause number 05-19-01248-CV, appellant appeals from

the trial court’s order granting a temporary injunction (“temporary injunction appeal”). Certain

documents in the clerk’s record in the temporary injunction appeal are relevant to this appeal.

Accordingly, on the Court’s own motion, we DIRECT the Clerk of this Court to transfer a copy

of the clerk’s record filed in the temporary injunction appeal on October 15, 2019 into this

appeal.


                                                         /s/   BILL WHITEHILL
                                                               JUSTICE